


110 HCON 106 IH: Expressing the sense of Congress that a

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 106
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mrs. Capito (for
			 herself, Mr. Neal of Massachusetts,
			 Mr. Baker,
			 Mr. Van Hollen,
			 Mr. Doyle,
			 Mr. Pearce,
			 Mr. Spratt, and
			 Mr. Weller of Illinois) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  site in Arlington National Cemetery should be provided for a memorial marker to
		  honor the memory of the 40 members of the Armed Forces who lost their lives in
		  the air crash at Bakers Creek, Australia, on June 14, 1943.
	
	
		Whereas during the Second World War, the United States
			 Army Air Corps established rest and recreation facilities in Mackay,
			 Queensland, Australia;
		Whereas from the end of January 1943 until early 1944,
			 thousands of United States servicemen were ferried from jungle battlefields in
			 New Guinea to Mackay;
		Whereas these servicemen traveled by air transport to
			 spend an average of 10 days on a rest and relaxation furlough;
		Whereas they usually were carried by two B–17C Flying
			 Fortresses converted for transport duty;
		Whereas on Monday, June 14, 1943, at about 6 a.m., a
			 B–17C, Serial Number 40–2072, took off from Mackay Airport for Port
			 Moresby;
		Whereas there were 6 crew members and 35 passengers
			 aboard;
		Whereas the aircraft took off into fog and soon made two
			 left turns at low altitude;
		Whereas a few minutes after takeoff, when it was five
			 miles south of Mackay, the plane crashed at Bakers Creek, killing everyone on
			 board except Corporal Foye Kenneth Roberts of Wichita Falls, Texas, the sole
			 survivor of the accident;
		Whereas the cause of the crash remains a mystery, and the
			 incident remains relatively unknown outside of Australia;
		Whereas United States officials, who were under orders not
			 to reveal the presence of Allied troops in Australia, kept the crash a military
			 secret during the war;
		Whereas due to wartime censorship, the news media did not
			 report the crash;
		Whereas relatives of the victims received telegrams from
			 the United States War Department stating little more than that the serviceman
			 had been killed somewhere in the South West Pacific;
		Whereas the remains of the 40 crash victims were flown to
			 Townsville, Queensland, where they were buried in the Belgian Gardens United
			 States military cemetery on June 19, 1943;
		Whereas in early 1946, they were disinterred and shipped
			 to Hawaii, where 13 were reburied in the National Memorial Cemetery of the
			 Pacific, and the remainder were returned to the United States mainland for
			 reburial;
		Whereas 15 years ago, Robert S. Cutler was reading his
			 father’s wartime journal and found a reference to the tragic B–17C airplane
			 accident;
		Whereas this discovery inspired Mr. Cutler to embark upon
			 a research project that would consume more than a decade and take him to
			 Australia;
		Whereas retired United States Air Force Chief Master
			 Sergeant Teddy W. Hanks, of Wichita Falls, Texas, who lost four of his World
			 War II buddies in the crash, compiled a list of the casualties from United
			 States archives in 1993 and began searching for their families;
		Whereas the Bakers Creek Memorial Association, in
			 conjunction with the Washington Post and retired United States Army genealogy
			 experts Charles Gailey and Arvon Staats, located 23 additional families of
			 victims of the accident during the past two years;
		Whereas Joy Shingleton, Donnie Tenney, Wendy Andrus, and
			 Wilma Post, the family of Army Air Corps Corporal Edward J. Tenney, of
			 Buckhannon, West Virginia, helped to bring this recently uncovered World War II
			 tragedy to light; and
		Whereas as of February 24, 2005, the commander of the
			 United States Fifth Air Force officially had notified the relatives of 36 of
			 the 40 victims: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 an appropriate site in Arlington National Cemetery should be provided for a
			 memorial marker to honor the memory of the 40 members of the Armed Forces of
			 the United States who lost their lives in the air crash at Bakers Creek,
			 Australia, on June 14, 1943, provided that the Secretary of the Army have
			 exclusive authority to approve the design and site for the memorial
			 marker.
		
